Exhibit 10.1

 

RICHARD A. BOONE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of the 1st day of June, 2014 (the “Effective Date”), by and
between Rhino GP LLC, a Delaware limited liability company (the “Employer”) and
Richard A. Boone (“Executive”).

 

Recitals:

 

Executive is currently employed by Employer pursuant to an Employment Agreement
dated May 31, 2011 (the “Prior Agreement”).  The Employer is the general partner
of Rhino Resource Partners L.P. (the “Partnership”) and seeks to continue the
Executive’s employment with the Employer.

 

The Employer and Executive desire to enter into this Agreement in order to amend
and restate the terms of Executive’s employment.  Executive desires to enter
into this Agreement, and to accept employment by Employer on the terms
hereinafter set forth in this Agreement.  This Agreement amends, restates and
supersedes the Prior Agreement.

 

Agreement:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1.              Term of Employment.  Unless terminated earlier in accordance
with the provisions of Section 7, Executive’s employment under this Agreement
shall be effective for a term commencing on the Effective Date and ending on
May 31, 2016 (the “Employment Term”).

 

2.              Position and Duties.  As of the Effective Date, Executive shall
serve as the Executive Vice President and Chief Financial Officer of the
Employer.  In such positions, Executive shall report directly to the CEO of the
Employer except, where appropriate and/or required by the rules of the New York
Stock Exchange, Employer’s charter documents and/or other applicable rule or
regulation, to the Board of Directors of Employer and/or Employer’s Audit
Committee. Executive shall have the customary authority, responsibilities and
duties of such position(s), subject to the direction and definition of such
authority, responsibilities, and duties from time to time by Employer.  During
the Employment Term, Executive will devote all of his business time and efforts
to the performance of his duties hereunder.  Executive shall be subject to all
of the employment and personnel policies and procedures in effect from time to
time and applicable to executive employees of Employer.  Executive’s regular
place of employment during the Employment Term shall be at Employer’s executive
offices in Lexington, Fayette County, Kentucky, and Executive shall engage in
such travel as may be reasonably required in connection with the performance of
his duties hereunder.

 

--------------------------------------------------------------------------------


 

3.              Base Salary.  The Employer shall pay Executive a base salary
(the “Base Salary”) at the initial annual rate of $315,000 per year, which Base
Salary shall be evaluated annually for potential increase, payable in regular
installments in accordance with the usual executive payroll practices of
Employer.

 

4.              Incentive Compensation.  During the Employment Term, Executive
shall participate in any annual or long-term cash or equity based incentive
plans or other similar arrangements of the Employer on a comparable basis as
Employer’s other executives, in each case, in accordance with the terms of such
plans, provided that the specific grant to Executive under any such plan or
arrangement shall be in Employer’s sole discretion.

 

5.              Discretionary Bonus.  The Employer may consider and approve in
its sole discretion an annual performance-based discretionary bonus
(“Discretionary Bonus”) for Executive of up to one hundred percent (100%) of
Executive’s Base Salary.  The Discretionary Bonus will be calculated on a full
calendar year basis for 2014 and 2015, and on a prorated basis for 2016.  The
prorated bonus for 2016 shall be paid on Executive’s last regularly scheduled
pay date, in the event that this Agreement has not been extended prior to that
date.

 

6.              Other Benefits.

 

(a)         Retirement Benefits.  During the Employment Term, Executive shall be
provided with the opportunity to participate in the Employer’s qualified
401(k) plan and profit sharing and non-qualified deferred compensation plans (if
any), as they may exist from time to time, in each case, in accordance with the
terms of such plans.

 

(b)         Welfare Benefits; Vacation.  During the Employment Term, Executive
shall be provided with the opportunity to participate in the Employer’s medical
plan and other employee welfare benefits on a comparable basis as such benefits
are generally provided by the Employer from time to time to Employer’s other
executives, in each case, in accordance with the terms of such plans.  Executive
shall be entitled to three (3) weeks of paid vacation each year during the
Employment Term.

 

(c)          Indemnification.  Employer shall indemnify and hold harmless
Executive from and against any loss, cost, damage, expense, or liability
incurred by Executive for any action taken by Executive in the scope of
Executive’s employment for the Employer, provided such action (i) is within the
scope, duties, and authority of Executive, (ii) is not in willful violation of
any law, regulation, or code of conduct adopted by the Employer, and (iii) does
not constitute gross negligence or intentional misconduct by Executive.  The
obligations of Employer under this Section 6(c) shall survive the termination of
this Agreement.

 

(d)         Reimbursement of Business Expenses.  During the Employment Term, all
reasonable business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Employer upon receipt of
documentation of such expenses in a form reasonably acceptable to the Employer,
and otherwise in accordance with the Employer’s expense reimbursement policies.

 

(e)          Vehicle. Employer shall provide Executive with the use of a vehicle
suitable for the intended duties of the Executive.

 

2

--------------------------------------------------------------------------------


 

7.              Termination.  Notwithstanding any other provision of this
Agreement:

 

(a)         For Cause by the Employer or Voluntary Resignation by Executive
Without Good Reason.  If Executive is terminated by Employer for Cause (as
defined in Section 12(d)) or if Executive voluntarily resigns without Good
Reason (as defined in Section 12(j)), Executive shall be entitled to receive as
soon as reasonably practicable after his date of termination or such earlier
time as may be required by applicable statute or regulation: (i) any earned but
unpaid Base Salary through the date of termination; (ii) payment in respect of
any vacation days accrued but unused through the date of termination; and
(iii) reimbursement for all business expenses properly incurred in accordance
with Employer’s policy prior to the date of termination and not yet reimbursed
by the Employer (the aggregate benefits payable pursuant to clauses (i), (ii),
and (iii) hereafter referred to as the “Accrued Obligations”); and except as
provided herein Executive shall have no further rights to any compensation
(including any Base Salary or bonus, if any) or any other benefits under this
Agreement.

 

(b)         Without Cause by the Employer or Voluntary Resignation by Executive
for Good Reason.  If Executive is terminated by the Employer other than for
Cause, Disability (as defined in Section 12(g)) or death, or if Executive
voluntarily resigns for Good Reason, Executive shall receive:  (i) the Accrued
Obligations; and (ii) subject to Section 7(f), Base Salary for a period of
twelve (12) months from the termination of employment, payable in a lump sum
within thirty (30) days of the date of termination.  Except as provided herein,
Executive shall have no further rights to any compensation (including any Base
Salary or bonus, if any) or any other benefits under this Agreement.

 

(c)          Death.  Following termination of employment for death, Executive’s
estate shall be entitled to receive the Accrued Obligations as well a pro-rated
annual discretionary bonus as awarded by Employer as well as any other
compensation Executive’s estate or beneficiary(ies) are entitled to receive
under Employer’s workmen’s compensation insurance program and (if any) other
death benefits payable to Executive’s estate or beneficiary(ies) under
Employer’s benefits plans according to their terms if Executive has elected to
participate in any such plans, as they may be amended from time to time.  Except
as provided herein, Executive’s estate shall have no further rights to any other
compensation or any other benefits under this Agreement.

 

(d)         Disability.  Following termination of employment for Disability,
Executive shall be entitled to receive the Accrued Obligations.  Except as
provided herein, Executive shall have no further rights to any compensation
(including any Base Salary) or any other benefits under this Agreement.

 

(e)          Accrued & Vested Benefits.  Upon any termination of Executive’s
employment, whether by Executive or Employer, Executive shall be entitled, in
addition to any other benefits that may be payable hereunder, to all benefits
accrued and vested as of the date of such termination, due to Executive under
any plan, policy or practice of Employer (such as, for example, accrued health
benefits or reimbursements) (collectively, “Accrued and Vested Benefits”).

 

(f)           Release Etc.  Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
payments to which Executive is

 

3

--------------------------------------------------------------------------------


 

entitled under this Section 7 which are described as being subject to this
Section 7(f) are conditioned upon and subject to (i) Executive’s execution of an
agreement in such reasonable and customary form as shall be prepared by the
Employer reaffirming Executive’s obligations under Section 8 hereof, and
(ii) Executive’s execution of, and not having revoked within any applicable
revocation period, a general release and waiver, in such reasonable and
customary form as shall be prepared by the Employer, of all claims Executive may
have against the Employer and its directors, officers, subsidiaries and
affiliates, except as to (x) matters covered by provisions of this Agreement
that expressly survive the termination of this Agreement or are covered by the
grant referred to in Section 9 hereof, and (y) any Accrued and Vested Benefits
to which Executive may be entitled.

 

(g)          Resignation.  Upon Executive’s termination of employment for any
reason, Executive shall be deemed to have immediately resigned from all offices
with the Employer and any of the Employer’s subsidiaries or affiliates and
shall, immediately upon the request of the Employer, confirm such resignations
in writing.

 

8.              Covenants.

 

(a)         Confidentiality.  Executive agrees that Executive will not at any
time during Executive’s employment with the Employer or thereafter, except in
performance of Executive’s duties for and obligations to the Employer hereunder,
use or disclose, either directly or indirectly, any Confidential Information (as
hereinafter defined) of the Employer or its subsidiaries or affiliates that
Executive may learn by reason of his association with the Employer.  The term
“Confidential Information” shall mean any past, present, or future confidential
or sensitive plans, programs, documents, agreements, internal management
reports, financial information, or other material relating to the business,
strategies, services, or activities of the Employer, including, without
limitation, information with respect to the Employer’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, including leases, regulatory status, compensation
paid to employees, or other terms of employment, and trade secrets, market
reports, customer investigations, customer lists, and other similar information
that is proprietary information of the Employer or its subsidiaries or
affiliates; provided, however, the term “Confidential Information” shall not
include any of the above forms of information which has become public knowledge,
unless such Confidential Information became public knowledge due to an act or
acts by Executive or his representative(s) in violation of this Agreement. 
Notwithstanding the foregoing, Executive may disclose such Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Employer or its subsidiaries or affiliates, as the case may be, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by
any such court or other government agency, administrative body, or legislative
body to disclose any Confidential Information, Executive shall (i) promptly
notify the Employer of such order, (ii) at the reasonable written request of the
Employer, diligently contest such order at the sole expense of the Employer as
expenses occur or at the election of Employer, cooperate with Employer’s effort
to contest such order, and (iii) at the reasonable written request of the
Employer, seek to obtain, at the sole expense of the Employer, such confidential
treatment as may be available

 

4

--------------------------------------------------------------------------------


 

under applicable laws for any information disclosed under such order or at the
election of Employer, cooperate with Employer’s effort to obtain such
confidential treatment.

 

(b)         Non-Compete.  During the Employment Term and for one (1) year
immediately following a termination of employment for any reason, Executive
shall not, without the prior written consent of the Employer, participate or
engage in, directly or indirectly (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business for an individual or entity whose principal business
involves coal mining or coal marketing in the following regions: Central
Appalachia, Northern Appalachia, Illinois Basin, Western Bituminous and any
other region in which the Employer or any of the Employer’s subsidiaries conduct
business.

 

(c)          Non-Solicitation.  During the Employment Term and for two (2) years
immediately following a termination of Employment for any reason, Executive
shall not, without the prior written consent of the Employer, solicit or induce
any then-existing employee of the Employer or any of its subsidiaries or
affiliates to leave employment with the Employer or any of its subsidiaries or
affiliates, or contact any then-existing customer or vendor under contract with
the Employer or any of its affiliates or subsidiaries for the purpose of
obtaining business similar to that engaged in, or received (as appropriate), by
the Employer or any of its affiliates or subsidiaries.

 

(d)         Cooperation.  Executive agrees that during the Employment Term or
following a termination of employment for any reason, Executive shall, upon
reasonable advance notice, assist and cooperate with the Employer with regard to
any investigation or litigation related to a matter or project in which
Executive was involved during Executive’s employment.  The Employer shall
reimburse Executive for all reasonable and necessary expenses related to
Executive’s services under this Section 8(d) (i.e., consulting, travel, lodging,
meals, telephone, overnight courier) within ten (10) business days of Executive
submitting to the Employer appropriate receipts and expense statements.

 

(e)          Survivability.  The duties and obligations of Executive pursuant to
this Section 8 shall survive the termination of this Agreement and Executive’s
termination of employment for any reason.

 

(f)           Remedies.  Executive acknowledges that the protections of the
Employer set forth in this Section 8 are fair and reasonable, and that any
violation of such protections would cause serious and irreparable harm and
damage to the Employer and its subsidiaries and affiliates.  Executive agrees
that remedies at law for a breach or threatened breach of the provisions of this
Section 8 would be inadequate and, therefore, the Employer shall be entitled, in
addition to any other available remedies (including money damages), without
posting a bond, to equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy that may be then available.

 

(g)          Limitation.  The terms of this Section 8 are intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law.  If the duration, scope, or nature of any limitation or restriction imposed
by any provision of this Section 8 is finally

 

5

--------------------------------------------------------------------------------


 

determined by any court or tribunal of competent jurisdiction to be in excess of
what is valid and enforceable under applicable law, such provision shall be
construed to cover only that duration, scope or activity that is valid and
enforceable.  Executive hereby acknowledges that this Section 8 shall be given
the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law

 

9.              [Intentionally Omitted]/

 

10.       Representations of Executive.  Executive hereby represents to the
Employer that Executive has full lawful right to enter into this Agreement and
carry out Executive’s duties hereunder, and that performance of Executive’s
obligations hereunder will not constitute a breach of or default under any
employment, confidentiality, non-competition or other agreement.  Executive
further represents to the Employer that Executive is not listed in the Office of
Surface Mining’s Applicant Violator System database.  Executive shall provide
prompt notice to the Employer of Executive’s first employment subsequent to a
termination of employment.

 

11.       Miscellaneous.

 

(a)         Satisfaction of Obligations Under Prior Agreement.  Employer, Rhino
and Executive hereby acknowledge that this Agreement amends, restates and
supersedes the Prior Agreement.

 

(b)         [Intentionally Omitted]

 

(c)          Governing Law.  This Agreement will be governed by, and interpreted
in accordance with, the laws of the Commonwealth of Kentucky applicable to
agreements made and to be wholly performed within the Commonwealth of Kentucky,
without regard to the conflict of laws provisions of any jurisdiction which
would cause the application of any law other than that of the Commonwealth of
Kentucky.  Executive hereby consents to the jurisdiction of the state and
federal courts of the Commonwealth of Kentucky, including the Fayette Circuit
Court, and hereby waives any objection to venue of any action brought in such
courts.

 

(d)         Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Employer.  There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth or referred to herein.  This
Agreement may not be altered, modified, or amended, nor may any of its
provisions be waived, except by written instrument signed by the parties hereto
which states that it is intended to alter, modify or amend this agreement or
waive a right hereunder.  Sections 7 and 8 hereof shall survive the termination
of Executive’s employment with the Employer, except as otherwise specifically
stated therein.

 

(e)          Neutral Interpretation.  This Agreement constitutes the product of
the negotiation of the parties hereto and the enforcement of this Agreement
shall be interpreted in a neutral manner, and not more strongly for or against
any party based upon the source of the draftsmanship of the Agreement.  Each
party has been provided ample time and opportunity to review and negotiate the
terms of this Agreement and consult with legal counsel regarding the Agreement.

 

6

--------------------------------------------------------------------------------


 

(f)           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

(g)          Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(h)         Successors.

 

(i)                                     This Agreement is personal to Executive
and shall not be assignable by Executive otherwise than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(ii)                                  This Agreement shall inure to the benefit
of and be binding upon the Employer and its successors and assigns.  The
Employer shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or a substantial portion of its business
and/or assets, by agreement in form and substance reasonably satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform
this Agreement if no such succession had taken place.  Regardless of whether
such an agreement is executed, this Agreement shall be binding upon any
successor of the Employer and such successor shall be deemed the “Employer” for
purposes of this Agreement.  Notwithstanding anything to the contrary contained
herein, the Executive shall have the right to terminate this Agreement if
Employer’s assets or membership units are sold to an entity that is not a
subsidiary or an affiliate of the Employer.  Such a sale shall include a merger,
consolidation, sale of assets or membership units or other corporate
reorganization; however it shall not include a change in ownership as a result
of a public offering.  Such a termination by Executive shall not be deemed a
termination for “Good Reason” as herein defined, under which Executive would be
entitled to the severance payment set out in Section 7 (b) (ii) above.

 

(i)             Notice.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses or sent via facsimile to the respective
facsimile numbers, as the case may be, as set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided, however, that (i) notices sent by personal delivery or
overnight courier shall be deemed given when delivered; (ii) notices sent by
facsimile transmission shall be deemed given upon the sender’s receipt of
confirmation of complete transmission, and (iii) notices sent by United States
registered mail shall be deemed given two days after the date of deposit in the
United States mail.

 

7

--------------------------------------------------------------------------------


 

If to the Employer, to:

 

Rhino GP LLC

424 Lewis Hargett Circle

Suite 250

Lexington, Kentucky 40503

Attn:  CEO

 

cc:

 

Rhino GP LLC

5 Orchard Road

Wheeling, West Virginia 26003

Attn:  David Zatezalo

 

If to Executive, to such address as shall most currently appear on the records
of the Employer.

 

(j)            Withholding.  The Employer may withhold from any amounts payable
under this Agreement such Taxes (as defined in Section 12(k)) as may be required
to be withheld pursuant to any applicable law or regulation.

 

(k)         Counterparts.  This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(l)             Code Section 409A.  It is intended that any amounts payable
under this Agreement and the Employer’s and Executive’s exercise of authority or
discretion hereunder shall comply with Code Section 409A (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under Code
Section 409A.  To the extent any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
modified to avoid such additional tax.

 

(m)     Confidential Terms.  Executive agrees to maintain as confidential the
terms and conditions of this Agreement, provided however Executive may disclose
the terms of this Agreement to his legal counsel, and accountant or tax
preparer, or as may be otherwise required by law.

 

(n)         Waiver of Jury Trial.  The parties hereby voluntarily and
irrevocably waive the right to a trial by jury with regard to any action arising
under or in connection with this agreement or the employment of the Executive by
the Employer.

 

12.       Definitions.

 

(a)         Accrued Obligations.  “Accrued Obligations” has the meaning set
forth in Section 7(a).

 

(b)         Base Salary.  “Base Salary” has the meaning set forth in Section 3.

 

8

--------------------------------------------------------------------------------


 

(c)          Board.  “Board” means the Board of Directors of the Employer.

 

(d)         Cause.  “Cause” for termination by the Employer of Executive’s
employment with the Employer means any of the following:

 

(i)                                     the failure of Executive to perform
substantially his duties (other than any such failure resulting from incapacity
due to disability), within ten days after written notice from the Employer;

 

(ii)                                  Executive’s conviction of, or plea of
guilty or no contest to (A) a felony or (B) a misdemeanor involving dishonesty
or moral turpitude; or

 

(iii)                               Executive engaging in any illegal conduct,
gross misconduct, or other material breach of this Agreement which is materially
and demonstrably injurious to the business or reputation of the Employer; or

 

(iv)                              Executive engaging in any act of dishonesty or
fraud involving Employer or any subsidiary or affiliate of Employer.

 

(e)          Code.  “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

 

(f)           Employer.  “Employer” means Rhino GP LLC, a Delaware limited
liability company.

 

(g)          Disability.  “Disability” means the inability of Executive to
perform his normal duties as a result of any physical or mental injury or
ailment for (i) any consecutive forty five (45) day period or (ii) any ninety
(90) days (whether or not consecutive) during any three hundred sixty five (365)
calendar day period.

 

(h)         Employment Term.  “Employment Term” has the meaning set forth in
Section 1.

 

(i)             Executive.  “Executive” means Richard A. Boone.

 

(j)            Good Reason.  “Good Reason” for termination by Executive of
Executive’s employment means the occurrence (without Executive’s express written
consent) of any one of the following acts by the Employer or failures by
Employer to act:

 

(i)                                     the assignment to Executive of any
duties inconsistent in any material respect with those of the office to which
Executive is assigned pursuant to Section 2 hereof (including status, office,
title and reporting requirements), or any other diminution in any material
respect in such position, authority, duties or responsibilities unless agreed to
by Executive;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  a reduction in Base Salary;

 

(iii)                               a reduction in Executive’s welfare benefits
plans, qualified retirement plan, or paid time off benefit, other than a
reduction as a result of a general change in any such plan; or

 

(iv)                              any purported termination of Executive’s
employment under this Agreement by the Employer other than for Cause, death or
Disability.

 

Prior to Executive’s right to terminate this Agreement, he shall give written
notice to the Employer of his intention to terminate his employment on account
of Good Reason.  Such notice shall state in detail the particular act or acts of
the failure or failures to act that constitute the grounds on which Executive’s
Good Reason termination is based and such notice shall be given within six
(6) months of the occurrence of the act or acts or the failure or failures to
act which constitute the grounds for Good Reason.  The Employer shall have
thirty (30) days upon receipt of the notice in which to cure such conduct, to
the extent such cure is possible and reasonable.

 

(k)         Taxes.  “Taxes” mean the incremental United States federal, state
and local income, excise and other taxes payable by Executive with respect to
any applicable item of income.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the dates written below.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Richard A. Boone

 

Richard A. Boone

 

 

 

 

Date signed:

05/29/14

 

 

 

 

 

 

 

RHINO GP LLC

 

 

 

 

 

 

 

By:

/s/ David G. Zatezalo

 

 

 

Name: David Zatezalo

 

 

 

Title: Chairman

 

 

 

Date signed:

05/29/14

 

 

11

--------------------------------------------------------------------------------